Case 6:19-cv-01342-RRS-CBW Document 77 Filed 03/16/21 Page 1 of 1 PageID #: 473




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 JAMES BERTRAND                                       CASE NO. 6:19-CV-01342

 VERSUS                                               JUDGE SUMMERHAYS

 HEATHER CLOUD, ET AL.                                MAGISTRATE JUDGE WHITEHURST



                                            JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, noting the absence of objections thereto, after an independent review of

 the record, and having determined that the findings and recommendations are correct under the

 applicable law,

        IT IS ORDERED that the Motion To Dismiss Federal Claims filed by Defendant, Eddie

 Soileau, individually and in his official capacity as Sheriff for Evangeline Parish [Rec. Doc. 29] is

 GRANTED. Plaintiff’s claims against Soileau under 42 U.S.C. §§ 1983, 1985 and 1986 are

 DISMISSED WITH PREJUDICE. Leave to replead is DENIED. The Court declines to exercise

 supplemental jurisdiction over Plaintiff’s state law claims and they are DISMISSED WITHOUT

 PREJUDICE.

        THUS DONE AND SIGNED in Chambers on this 15th day of March, 2021.




                                                      ROBERT R. SUMMERHAYS
                                                   UNITED STATES DISTRICT JUDGE
